Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant  filed a Terminal Disclaimer to overcome the Double  Patenting rejection and merged claim 4 into claim 1. As a result, claim 1 and its dependent claims are now allowed.

Applicant's arguments filed 5/25/2022 with respect to claim 10 have been fully considered but they are not persuasive.

Applicant added a new  limitation to claim 10 and argued that the current prior art does not disclose the new limitation (Remarks 5/25/2022, page 10, section titled “Independent Claim 10…”). Examiner respectfully disagrees, Hanson discloses the new limitation ([0085]).

Terminal Disclaimer
The terminal disclaimer filed on 5/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10937261 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 - 17, 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 20130335193) in view of O'Brien et al. (US 20180205682).

Regarding claim 10, Hanson discloses an access control system (Fig. 5; Abstract; [0008]; [0041]), comprising:
a secure container  ([0082], 2nd sentence discloses “… lock the container...”) including:
a server  including a first processor and a first memory comprising a first plurality of instructions stored thereon that (Fig. 5, lock management service 506; [0041]; [0051]), in response to execution by the first processor, causes the server to
(i) receive a message from a handler device associated with a package handler requesting access to the chamber of the secure container (Fig. 5, element 504; [0041]; wherein the handler device is interpreted as one of the wireless-communication devices 504; [0016], last sentence; wherein the package handler is interpreted as the user; Fig. 5, element 506; wherein the access control system is interpreted as the lock management service 506; [0114];  Fig. 8, block 914);
and (ii) transmit an unlock command to the secure container in response to a determination that the package handler is authorized to access the chamber of the secure container ([0122]; Fig. 10, block 1006), wherein the unlock command includes time-based permission data defining a time limit for accessing the secure container ([0085] discloses code valid for time period);
and wherein the secure container is configured to transmit a control signal from the control system to the electronic lock mechanism to unlock the electronic lock mechanism (Fig. 9, block 920; [0117]).

Hanson does not disclose:
a housing having a chamber defined therein for storage of a package;
a movable barrier secured to the housing and adapted to move between an open position to allow access to the chamber and a closed position to prevent access to the chamber;
an electronic lock mechanism adapted to move between a locked position and an unlocked position;
and a control system;
allow movement of the movable barrier from the closed position to the open position in response to successful authentication of the unlock command.

In the same field of endeavor, however, O'Brien discloses:
a housing having a chamber defined therein for storage of a package (Fig.1, delivery box 21 has interior shaded chamber); 
a movable barrier secured to the housing and adapted to move between an open position to allow access to the chamber and a closed position to prevent access to the chamber ([0017] & [0041] discloses deliver box & smart locker have a door/lid that can open or close);
an electronic lock mechanism adapted to move between a locked position and an unlocked position ([0017], [0041] discloses a control mechanism for opening or closing the door; smart locker has communication processor);
and a control system ([0017], [0041] discloses control mechanism and control robotics);
allow movement of the movable barrier from the closed position to the open position in response to successful authentication of the unlock command ([0041], 10th last line onwards discloses “….whereby the door on the smart locker 26 may be unlocked and opened when ….”).

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use these additional elements, as taught by O'Brien in the system of Hanson because they would provide for a secure chamber that can be locked/unlocked electronically, as disclosed by O'Brien.


Regarding claim 11, Hanson discloses a gateway device including a second processor and a second memory (processor, memory inherent and also as in claim 10);
and wherein to transmit the unlock command to the secure container comprises to transmit the unlock command from the server to the gateway device (Fig. 5, element 506 transmits to lock device 510 via network 508; [0054]; wherein the gateway device would be associated with the type of network used);
and wherein the second memory of the gateway device comprises a second plurality of instructions stored thereon that, in response to execution by the second processor, causes the gateway device to (i) receive the unlock command from the server and (ii) forward the unlock command to the secure container (Fig. 5, network 508 communicates with lock 510; processor, memory inherent and also as in claim 10).

Regarding claim 12, Hanson discloses the control system comprises a Wi-Fi communication circuitry; and wherein the gateway device is configured to forward the unlock command to the secure container over a Wi-Fi communication connection established between the gateway device and the secure container ([0054]; wherein the Wi-Fi network could be a WLAN network or any other suitable type of wireless network).


Regarding claim 13, Hanson discloses the secure container is configured to transmit a control signal from the control system to the electronic lock mechanism to lock the electronic lock mechanism of the secure container ([0018] discloses “The electronic lock device 100 includes a lock mechanism 104 configured to switch or toggle between a locked state 106 and an unlocked state 10”; [0036] discloses “the electronic lock device 100 may report to the electronic lock management application 210 of the wireless-communication device 102 that the lock mechanism 104 has been successfully changed from the unlocked state 108 to the locked state 106”).

Hanson does not disclose that a package has been placed in the secure container and the movable barrier is in the closed position.

O'Brien discloses that a package has been placed in the secure container ([0043]) and the movable barrier is in the closed position ([0041], 1st sentence).

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by O'Brien in the system of Hanson to lock the container after the package is placed in it as this would ensure that the package is not stolen thereafter.


Regarding claim 14, Hanson does not disclose a camera system configured to capture an image of at least one of the package or the package handler.
In the same field of endeavor, however, O'Brien discloses a camera system configured to capture an image of at least one of the package or the package handler ([0049] wherein it is stated “… can instead record a transmission from a smart package, unmanned vehicle, or other apparatus having the delivery communication and control system 20”; wherein using broadest reasonable interpretation, the camera of the secure container can be on the “other apparatus”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by O'Brien in the system of Hanson because this would provide a proof that the package was delivered to the container, as is well known in the art.

Regarding claim 15, Hanson does not disclose the secure container further comprises a temperature control system configured to regulate a temperature of the chamber of the secure container based on the type of package placed in the chamber.
In the same field of endeavor, however, O'Brien discloses the secure container further comprises a temperature control system configured to regulate a temperature of the chamber of the secure container based on the type of package placed in the chamber ([0043] discloses package tracking can include ambient temperature; [0044] discloses temperature requirements for the package; [0045] discloses the locker may retrieve the temperature information  and adjusts its internal temperature).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to track the temperature requirements and adjust the locker temperature, as taught by O'Brien and use this in Hanson’s system, as this would ensure that the package is kept at its desired temperature. This ensures that the package contents are not destroyed.

Regarding claim 16, Hanson does not the control system of the secure container comprises a wireless communication circuitry configured to transmit a notification message to an owner device indicating that the package has been delivered in response to the determination that the package has been placed in the chamber of the secure container.
In the same field of endeavor, however, O'Brien discloses sending notifications about package status ([0038]; [0064]). Though O'Brien doesn’t explicitly disclose sending a notification when the package is delivered, O'Brien discloses sending notifications about other package status. Sending a notification when the package is delivered is an obvious variation of sending a notification about other package status. Under Rationales for Obviousness (MPEP 2143), this is not considered patentable. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by O'Brien in the system of Hanson because providing a notification would tell the user that the package is delivered, as is obvious to one of ordinary skill in the art.

Regarding claim 17, Hanson discloses the control system of the secure container comprises a power circuitry configured to receive AC mains power (]0062]; wherein using broadest reasonable interpretation the AC mains power could be “the external power source such as an outlet” ([0062] last sentence).

Regarding claim 23, Hanson discloses the control system of the secure container comprises a power circuitry that includes a photovoltaic solar panel that generates power ([0062] discloses power supply 610, Fig. 6, may be photovoltaic source; wherein panel is inherent).

Regarding claim 24, Hanson does not disclose the camera system comprises a first camera positioned to capture images of an interior of the secure container and a second camera positioned to capture images exterior to the secure container.
In the same field of endeavor, however, O'Brien discloses the camera system comprises a camera positioned to capture images exterior to the secure container ([0072], wherein the camera is external).
Having another camera that is directed to the interior of the container is an obvious variation of having a camera directed to the exterior.  Under Rationales for Obviousness (MPEP 2143, Rationale F), this is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method as taught by O'Brien in the system of Hanson because a camera directed to the interior of the container would provide a proof that the package was delivered to the container.

Allowable Subject Matter
Claims  1 - 3, 5 - 9 are allowed.

Claims 21 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to package delivery:

Kurian (US 9443112) discloses a secure media container.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632